Order entered on August 4, 1960, denying motion to modify a judgment of divorce by increasing the alimony therein awarded to plaintiff wife reversed, on the law, on the facts, and in the exercise of discretion, and the motion granted to the extent of increasing permanent alimony from $3,5 per week to $50 per week, with $20 costs and disbursements of the appeal to plaintiff-appellant. While it may be true that defendant’s financial circumstances have not changed since the entry of the judgment in 1959, it is not substantially contradicted that the plaintiff’s circumstances have changed, both physically and financially. Consequently, the modest increase allowed is indicated. Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.